                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


ZACH HILLESHEIM,

                     Plaintiff,                                  8:18CV299

       vs.
                                                                   ORDER
LSAD INVESTMENT PROPERTIES, LLC,

                     Defendant.


      Joint Stipulation for Dismissal (Filing No. 20) is granted. All claims asserted in the

above-captioned case are dismissed with prejudice without costs, expenses, or

disbursements to any party.



      Dated this 16th day of April, 2019.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
